Determination of respondent commissioner of the New York City Fire Department, dated July 31, 1975, finding petitioner guilty of "shirking duty” and fining him five days’ pay, unanimously annulled on the law, without costs and without disbursements, and relief sought in the petition granted. Respondent commissioner failed to establish by substantial evidence that petitioner had requested and obtained an extra day of sick leave without justification or that he was able to report to its medical office on June 12, 1975. While it may very well be that the burn sustained by petitioner in the line of duty during the evening of June 11, 1975 was not enough to justify an extra day of medical leave, the record establishes that petitioner did not seek the extra day for such reason, but, rather, because of nausea and vomiting unrelated to the burn. Concur—Markewich, J. P., Murphy, Silverman, Capozzoli and Nunez, JJ.